DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
This communication is responsive to the applicant’s amendment dated 06/23/2022.  The applicant(s) amended claims 7, 9, 11, and 13, canceled 1-6, 8, 10, 12, 14, and added claims 14-23.

Response to Arguments
Applicant's arguments with respect to claims 7, 9, 11, 13, 15, and 16 have been considered but are moot in view of the new ground(s) of rejection because the arguments pertain to the newly amended limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 9, 13, 15, 17, 18, 19, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al. (US 20170032652 A1) in view of Kaps et al. (US 20170262697 A1).
Regarding claims 7 and 13, Stern teaches:
“An information processing method implemented by a processor based on sound output by a sound outputter, the output sound announcing an occurrence of an emergency situation and being received by each of a plurality of first terminal apparatus” (par. 0092; ‘In one embodiment, a consumer premise equipment (CPE) is configured to provide indications of a received Emergency Alert Message (EAS) message from a cable network infrastructure to devices within a consumer premises network.’; par. 0094; ‘The EAS message is configured with a prescribed format; e.g., a Specific Area Message Encoding (SAME) header, an attention signal, an audio announcement, and a digitally encoded end-of message marker. An EAS message may be transmitted/received only once, or a multitude of times, such as at a prescribed frequency as described supra.’; par. 0100; ‘By analyzing the auditory announcement, emergency related content can be derived such as an event type (e.g., tornado, fire, earthquake, etc.). Additional information may be derived such as a perceived severity of the emergency based on the auditory message contents.’), the method comprising:
“receiving from each of the plurality of first terminal apparatuses:
a piece of voice information indicative of the output sound received by the respective first terminal apparatus” (par. 0100; ‘In one variant, the auditory announcement in converted into a text format via a speech recognition process.’); and
“a piece of position information indicative of a position representing a facility where the emergency situation is occurring received by the respective first terminal apparatus” (par. 0100; ‘Additionally, the content of the text message may be analyzed to determine an approximate and/or actual location of the emergency event. By determining the location of the emergency event, rules may be configured to compare the location of the event to the location of the consumer premises.’).
However, Stern does not expressly teach:
“storing, in a storage device, the respective piece of voice information received from each of the plurality of terminal apparatuses and the respective piece of position information received from each of the plurality of terminal apparatuses in association with each other”;
“generating provision information indicative of the occurrence of the emergency situation based on a number of the pieces of voice information associated with the respective pieces of position information exceeding a predetermined threshold”; and
“transmitting the provision information to a second terminal apparatus, which is not included in the plurality of first terminal apparatuses.”
Kaps teaches:
“storing, in a storage device, the respective piece of voice information received from each of the plurality of terminal apparatuses and the respective piece of position information received from each of the plurality of terminal apparatuses in association with each other” (par. 0112; ‘One or more embodiments may determine that a collective event has occurred if the number of individual events within a specified time and location range exceeds a threshold value. Alternatively, or in addition, one or more embodiments may generate aggregate metrics from sensor data associated with groups of individual users or individual pieces of equipment.’);
“generating provision information indicative of the occurrence of the emergency situation based on a number of the pieces of voice information associated with the respective pieces of position information exceeding a predetermined threshold” (par. 0112; ‘One or more embodiments may determine that a collective event has occurred if the number of individual events within a specified time and location range exceeds a threshold value.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Stern’s emergency event notification methods by incorporating Kaps’s event publication system in order to determine events and/or provide emergency notifications to for example flash all mobile device screens in case of a local emergency or terrorist attack. (Kaps: par. 0022).
The combination of Stern in view of Kaps collectively teaches:
“transmitting the provision information to a second terminal apparatus, which is not included in the plurality of first terminal apparatuses” (Stern: par. 0105; ‘. In such an exemplary embodiment, the receiving devices within the consumer are configured to issue a respective response based on the received alert priority level.’).

Regarding claims 9 and 15, Stern teaches:
“An information processing method implemented by a processor usinq voice information based on sound output by a sound outputter, the output sound beinq received by each of a plurality of first terminal apparatuses” (par. 0092; ‘In one embodiment, a consumer premise equipment (CPE) is configured to provide indications of a received Emergency Alert Message (EAS) message from a cable network infrastructure to devices within a consumer premises network.’; par. 0094; ‘The EAS message is configured with a prescribed format; e.g., a Specific Area Message Encoding (SAME) header, an attention signal, an audio announcement, and a digitally encoded end-of message marker. An EAS message may be transmitted/received only once, or a multitude of times, such as at a prescribed frequency as described supra.’; par. 0100; ‘By analyzing the auditory announcement, emergency related content can be derived such as an event type (e.g., tornado, fire, earthquake, etc.). Additional information may be derived such as a perceived severity of the emergency based on the auditory message contents.’), the method comprising: 
“receiving from each of the plurality of first terminal apparatuses: 2Application No. 16/989,159Attorney Docket No. YAMA-0839US1
a piece of voice information indicative of the output sound received by the respective first terminal apparatus” (par. 0100; ‘In one variant, the auditory announcement in converted into a text format via a speech recognition process.’); and
“a piece of time information indicative of a time at which the output sound is received by the respective first terminal apparatus” (par. 0099; ‘For example, the SAME header may contain information relating to the originating entity for the alert, a description of the alert event, expected duration of the alert event, date and time the alert message was issued, etc.’);
“storing, in a storage device, the respective piece of voice information received from each of the plurality of first terminal apparatuses and the respective piece of time information received from each of the plurality of first terminal apparatuses in association with each other” (par. 0099; ‘For example, the SAME header may contain information relating to the originating entity for the alert, a description of the alert event, expected duration of the alert event, date and time the alert message was issued, etc.’).
However, Stern does not expressly teach:
“classifying the pieces of voice information into a plurality of time periods using the pieces of time information respectively associated therewith”;
“estimating a degree of congestion in each time period in accordance with a number of the pieces of voice information classified into each time period”;
“generating provision information representing a result of the estimating”; and
“transmitting the provision information to a second terminal apparatus, which is not included in the plurality of first terminal apparatuses.”
Kaps teaches:
“classifying the pieces of voice information into a plurality of time periods using the pieces of time information respectively associated therewith” (par. 0289; ‘for example, one or more embodiments may analyze individual sensor data to determine individual events, cluster the number of individual events by time and location, and then calculate an aggregate metric for each cluster to determine if an overall event has occurred’);
“estimating a degree of congestion in each time period in accordance with a number of the pieces of voice information classified into each time period” (par. 0289; ‘for example, one or more embodiments may analyze individual sensor data to determine individual events, cluster the number of individual events by time and location, and then calculate an aggregate metric for each cluster to determine if an overall event has occurred’);
“generating provision information representing a result of the estimating” (par. 0289; ‘for example, one or more embodiments may analyze individual sensor data to determine individual events, cluster the number of individual events by time and location, and then calculate an aggregate metric for each cluster to determine if an overall event has occurred’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Stern’s emergency event notification methods by incorporating Kaps’s event publication system in order to determine events and/or provide emergency notifications to for example flash all mobile device screens in case of a local emergency or terrorist attack. (Kaps: par. 0022).
The combination of Stern in view of Kaps collectively teaches:
“transmitting the provision information to a second terminal apparatus, which is not included in the plurality of first terminal apparatuses (Stern: par. 0105; ‘. In such an exemplary embodiment, the receiving devices within the consumer are configured to issue a respective response based on the received alert priority level.’).

Regarding claims 17 (dep. on claim 7) and 19 (dep. on claim 9), the combination of Stern in view of Kaps further teaches:
“wherein the transmitting of the provision information also transmits the provision information to at least one of the plurality of first terminal apparatuses” (Stern: par. 0105; ‘Additionally, the devices in the consumer premise may be configured to issue alert responses to devices that are associated with the device based on the received indication.’; par. 0106; ‘The commands may be further configured to instruct the receiving device to forward and/or issue commands itself to devices that are in data communication with the receiving device.’).

Regarding claims 18 (dep. on claim 7) and 20 (dep. on claim 9), the combination of Stern in view of Kaps further teaches:
“wherein the respective piece of voice information is generated by each of the plurality of terminal apparatuses from the received output sound” (Stern: par. 0100; ‘In one variant, the auditory announcement in converted into a text format via a speech recognition process.’).

Regarding claim 23 (dep. on claim 7), the combination of Stern in view of Kaps further teaches:
“wherein the sound outputter is a speaker” (Stern: par. 0098; ‘Similarly, the devices' Wi-Fi or BT interface could communicate with the vehicle's onboard info-tainment system, to play the alert out the audio speakers, and/or via touch-screen in-dash display.’).

Claim(s) 11, 16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stern in view of Jones et al. (US 20150056961 A1).
Regarding claims 11 and 16, Stern teaches:
“An information processing method implemented by a processor using voice information based on sound output by a sound outputter, the output sound beinq received by each of a plurality of first terminal apparatuses” (par. 0092; ‘In one embodiment, a consumer premise equipment (CPE) is configured to provide indications of a received Emergency Alert Message (EAS) message from a cable network infrastructure to devices within a consumer premises network.’; par. 0094; ‘The EAS message is configured with a prescribed format; e.g., a Specific Area Message Encoding (SAME) header, an attention signal, an audio announcement, and a digitally encoded end-of message marker. An EAS message may be transmitted/received only once, or a multitude of times, such as at a prescribed frequency as described supra.’; par. 0100; ‘By analyzing the auditory announcement, emergency related content can be derived such as an event type (e.g., tornado, fire, earthquake, etc.). Additional information may be derived such as a perceived severity of the emergency based on the auditory message contents.’), the method comprising: 
“receiving from each of the plurality of first terminal apparatuses:
a piece of voice information indicative of the output sound received by the respective first terminal apparatus” (par. 0100; ‘In one variant, the auditory announcement in converted into a text format via a speech recognition process.’).
However, Stern does not expressly teach:
“a piece of language information indicative of a language set in respective first terminal apparatus” 
“storing, in a storage device, the respective piece of voice information received from each of the plurality of first terminal apparatuses and the respective piece of language information received from each of the plurality of first terminal apparatuses in association with each other”;
“classifying the pieces of voice information into a plurality of languages using the pieces of language information respectively associated with the pieces of voice information”
“estimating a language associated with a greatest number of the pieces of voice information from among the plurality of languages”,
“generating provision information indicative of the estimated language”; and
“transmitting the provision information to a second terminal apparatus, which is not included in the plurality of first terminal apparatuses.”
Jones teaches:
“a piece of language information indicative of a language set in respective first terminal apparatus” (par. 0036; ‘The multi-lingual module 240 can include a default language 242, a message handler 244, and a listing manager 246. The default language 242 can represent the language primarily used by the public address system 225 for PA announcements. For example, the international terminal 202 of an airport located in the United States would most likely have English as the default language 242.’);
“storing, in a storage device, the respective piece of voice information received from each of the plurality of first terminal apparatuses and the respective piece of language information received from each of the plurality of first terminal apparatuses in association with each other” (par. 0036; ‘The multi-lingual module 240 can include a default language 242, a message handler 244, and a listing manager 246. The default language 242 can represent the language primarily used by the public address system 225 for PA announcements. For example, the international terminal 202 of an airport located in the United States would most likely have English as the default language 242.’);
“classifying the pieces of voice information into a plurality of languages using the pieces of language information respectively associated with the pieces of voice information” (par. 0029; ‘The native language 215 can be a language supported by the mobile device 210 for user 205 interactions. For example, the mobile device 210 can display the text of its user interface using the native language 215 as well as accept voice commands in the native language 215.’; par. 0035; ‘As illustrated in method 100 of FIG. 1, a conventional system can assume that all users 205 within the geographic area 202 understand the language the PA announcement is spoken or written.’);
“estimating a language associated with a greatest number of the pieces of voice information from among the plurality of languages”, (par. 0035; ‘As illustrated in method 100 of FIG. 1, a conventional system can assume that all users 205 within the geographic area 202 understand the language the PA announcement is spoken or written.’);
“generating provision information indicative of the estimated language” (par. 0035; ‘As illustrated in method 100 of FIG. 1, a conventional system can assume that all users 205 within the geographic area 202 understand the language the PA announcement is spoken or written.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Stern’s emergency event notification methods by incorporating Jones’s PA announcement methods in order to provide dynamically translated public address announcements. (Jones: par. 0004).
The combination of Stern in view of Jones collectively teaches:
“transmitting the provision information to a second terminal apparatus, which is not included in the plurality of first terminal apparatuses” (Stern: par. 0105; ‘. In such an exemplary embodiment, the receiving devices within the consumer are configured to issue a respective response based on the received alert priority level.’).


Regarding claim 21 (dep. on claim 11), the combination of Stern in view of Jones further teaches:
“wherein the transmitting of the provision information also transmits the provision information to at least one of the plurality of first terminal apparatuses” (Stern: par. 0105; ‘Additionally, the devices in the consumer premise may be configured to issue alert responses to devices that are associated with the device based on the received indication.’; par. 0106; ‘The commands may be further configured to instruct the receiving device to forward and/or issue commands itself to devices that are in data communication with the receiving device.’).

Regarding claim 22 (dep. on claim 11), the combination of Stern in view of Jones further teaches:
“wherein the respective piece of voice information is generated by each of the plurality of terminal apparatuses from the received output sound” (Stern: par. 0100; ‘In one variant, the auditory announcement in converted into a text format via a speech recognition process.’).
 
Conclusion
Other pertinent prior art are listed in the PTO-892 for consideration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658